[Cite as In re H.S., 2022-Ohio-1082.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: H.S.                                            C.A. No.        30162



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE No.   DN 20 04 0311

                                 DECISION AND JOURNAL ENTRY

Dated: March 31, 2022



        SUTTON, Judge.

        {¶1}     Appellant Mother appeals the judgment of the Summit County Court of Common

Pleas, Juvenile Division, that terminated her parental rights and placed her child in the permanent

custody of Summit County Children Services Board (“CSB” or “the agency”). This Court affirms.

                                                  I.

        {¶2}     Mother and Father1 are the biological parents of H.S. (d.o.b. 11/11/19). The

evidence indicates that they terminated any relationship prior to the child’s birth. When the child

was five months old, Mother gave the infant to a minor to watch for a few hours. When Mother

did not try to retrieve the child until several days later, she was unable to locate the child and




1
  Father became a party to the case after paternity was established by genetic testing. Prior to that
time, Mother’s boyfriend had been identified as the child’s father because he had signed a
parenting affidavit in the hospital. Mother’s boyfriend was dismissed from the case after the
child’s biological father was determined.
                                                  2


minor caregiver. She called the police for assistance. Mother did not know the name of the

teenager with whom she had left the child and could only identify a general neighborhood where

the teenager lived. After eventually locating the infant, the police took H.S. into protective custody

pursuant to Juv.R. 6.

       {¶3}    Based on those circumstances, as well as suspicions of domestic violence between

Mother and her live-in boyfriend and Mother’s inability to provide for the basic needs of herself

or the child, CSB filed a complaint alleging that H.S. was a neglected and dependent child. The

agency later amended its complaint to add a factual allegation that Mother and her boyfriend were

arrested after going together to the teenaged caregiver’s home and breaking out a window with a

chair on the day the agency filed its initial complaint. Mother and her boyfriend were charged

with criminal damaging, while the boyfriend was also charged with violating a temporary

protection order issued based on a prior charge of domestic violence against Mother.

       {¶4}    After the requisite hearings, the juvenile court adjudicated H.S. a neglected and

dependent child and placed her in the temporary custody of CSB. The child was placed in a foster

home, and the parents were granted supervised visitation. The juvenile court adopted the agency’s

case plan as an order. Under the case plan, Mother was required to (1) engage in individual

counseling with a focus on addressing domestic violence victimization and poor decision-making

relating to relationships, (2) engage in parenting education and demonstrate an understanding of

appropriate parenting behaviors during interactions with the child, (3) visit regularly and

consistently with the child, and (4) demonstrate the ability to meet the child’s basic needs. Father’s

case plan requirements were similar, although he had no objective relating to counseling or

domestic violence.
                                                 3


       {¶5}    Eleven months into the case, CSB filed a motion for permanent custody. The foster

parents filed a motion to intervene, along with a motion for legal custody and a motion to restrain

CSB from changing the child’s placement. The agency had identified and approved a family

member for placement and planned to transition the child into that home.            CSB opposed

intervention by the foster parents. After a hearing, the juvenile court denied the foster parents’

motion to intervene and dismissed their motions for legal custody and to prevent the child’s

planned placement change. The agency transitioned H.S. into the home of her paternal uncle, his

fiancée, and their two children.

       {¶6}    The matter proceeded to a hearing on the agency’s motion for permanent custody.

As a preliminary matter, Mother’s attorney acknowledged that the evidence would show very

minimal case plan compliance by the parents, and she asserted that Mother was requesting an

award of legal custody of the child to the former foster parents. After considering the evidence

adduced at the hearing, the juvenile court granted CSB’s motion for permanent custody, terminated

Mother’s and Father’s parental rights, and denied Mother’s request for legal custody to the former

foster parents. Mother filed a timely appeal and raises two interrelated assignments of error for

consideration. This Court consolidates the assignments of error to facilitate discussion.

                                                II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       TERMINATED MOTHER’S PARENTAL RIGHTS AS THE TRIAL COURT’S
       DECISION WAS NOT SUPPORTED BY CLEAR AND CONVINCING
       EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.
                                                   4


                                  ASSIGNMENT OF ERROR II

        THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT DENIED
        MOTHER’S MOTION FOR LEGAL CUSTODY TO PREVIOUS FOSTER
        PARENTS AND GRANTED PERMANENT CUSTODY TO [CSB] AS THE
        TRIAL COURT’S DECISION WAS NOT SUPPORTED BY CLEAR AND
        CONVINCING EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT
        OF THE EVIDENCE.

        {¶7}    Mother argues that the juvenile court’s judgment was against the manifest weight

of the evidence. This Court disagrees.

        {¶8}    In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new [hearing] ordered.” (Internal quotations and citations omitted.)

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence,

this Court “must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.

        {¶9}    Before a juvenile court may terminate parental rights and award permanent custody

of a child to a proper moving agency, it must find clear and convincing evidence of both prongs

of the permanent custody test: (1) that the child is abandoned; orphaned; has been in the temporary

custody of the agency for at least 12 months of a consecutive 22-month period; the child or another

child of the same parent has been adjudicated abused, neglected, or dependent three times; or that

the child cannot be placed with either parent, based on an analysis under R.C. 2151.414(E); and

(2) that the grant of permanent custody to the agency is in the best interest of the child, based on

an analysis under R.C. 2151.414(D)(1). R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re

William S., 75 Ohio St.3d 95, 98-99 (1996). The best interest factors include: the interaction and

interrelationships of the child, the wishes of the child, the custodial history of the child, the child’s
                                                  5


need for permanence and whether that can be achieved without a grant of permanent custody, and

whether any of the factors outlined in R.C. 2151.414(E)(7)-(11) apply. R.C. 2151.414(D)(1)(a)-

(e); see In re R.G., 9th Dist. Summit Nos. 24834 and 24850, 2009-Ohio-6284, ¶ 11. Clear and

convincing evidence is that which will “produce in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” (Internal quotations omitted.) In re Adoption

of Holcomb, 18 Ohio St.3d 361, 368 (1985), quoting Cross v. Ledford, 161 Ohio St. 469 (1954),

paragraph three of the syllabus.

       {¶10} As to the first prong, CSB alleged that H.S. could not or should not be returned to

either parent pursuant to R.C. 2151.414(B)(1)(a). The juvenile court found that the agency met its

burden of proof based on two of the five subsection (E) grounds alleged. Specifically, the trial

court found subsection (E)(1) applicable to Mother and subsection (E)(4) applicable to both

Mother and Father. Those subsections provide as follows:

       In determining at a hearing [on a motion for permanent custody] whether a child
       cannot be placed with either parent within a reasonable period of time or should not
       be placed with the parents, the court shall consider all relevant evidence. If the
       court determines, by clear and convincing evidence, at a [permanent custody]
       hearing * * * that one or more of the following exist as to each of the child’s parents,
       the court shall enter a finding that the child cannot be placed with either parent
       within a reasonable time or should not be placed with either parent:

       (1) Following the placement of the child outside the child’s home and
       notwithstanding reasonable case planning and diligent efforts by the agency to
       assist the parents to remedy the problems that initially caused the child to be placed
       outside the home, the parent has failed continuously and repeatedly to substantially
       remedy the conditions causing the child to be placed outside the child’s home. In
       determining whether the parents have substantially remedied those conditions, the
       court shall consider parental utilization of medical, psychiatric, psychological, and
       other social and rehabilitative services and material resources that were made
       available to the parents for the purpose of changing parental conduct to allow them
       to resume and maintain parental duties.

       ***

       (4) The parent has demonstrated a lack of commitment toward the child by failing
       to regularly support, visit, or communicate with the child when able to do so, or by
                                                 6


       other actions showing an unwillingness to provide an adequate permanent home for
       the child[.]

       {¶11} Although the agency might allege alternative first-prong grounds in support of its

motion for permanent custody, it need only prove one. In re T.B., 9th Dist. Summit Nos. 29560

and 29564, 2020-Ohio-4040, ¶ 11. Nevertheless, this Court concludes that CSB proved by clear

and convincing evidence both subsection (E) grounds to establish that H.S. could not or should not

be returned to either parent.

       {¶12} CSB sought the child’s removal from Mother’s home based on Mother’s mental

health issues which resulted in her involvement in domestically violent relationships, her

demonstrated lack of parenting skills, and her inability to provide for the child’s basic needs. The

agency created case plan objectives designed to allow Mother to address these issues with the goal

of reunification. Despite the agency’s diligent efforts to assist Mother in remedying these issues,

Mother failed to make any progress on her case plan objectives.

       {¶13} Mother made an appointment for a mental health assessment at Community Support

Services (“CSS”) two months after the juvenile court adopted the case plan. She failed to appear

for that appointment and CSS closed her case three months later when Mother had failed to engage

in services. Five months later, Mother scheduled an assessment at Greenleaf Family Center

(“Greenleaf”) but did not attend that appointment. She later completed an intake appointment at

Greenleaf twelve days before the permanent custody hearing, but she had not engaged in any

counseling services. In addition, while Mother told the CSB caseworker that she planned to engage

in parenting education at Greenleaf, she had only started those classes shortly before the hearing.

By failing to engage in services in a timely manner, Mother had not even begun to remedy the

mental health, domestic violence victimization, and parenting concerns underlying the child’s

removal.
                                                7


       {¶14} There was also evidence that Mother was unable to meet the child’s basic needs.

She failed to obtain appropriate housing despite securing an Akron Metropolitan Housing

Authority voucher for Section 8 housing. She remained unemployed during most of the case.

Although she claimed she was working by the time of the permanent custody hearing, she had not

yet received a paycheck, and the caseworker had not been able to verify Mother’s alleged

employment. Mother further demonstrated an inability to meet the emotional needs of the child

due to her sporadic and infrequent visitation with the child. Under the circumstances, CSB

presented clear and convincing evidence that Mother had not remedied the concerns that led to the

child’s removal from Mother’s home. See R.C. 2151.414(E)(1).

       {¶15} Moreover, the juvenile court’s finding that both parents demonstrated a lack of

commitment to H.S. was not against the manifest weight of the evidence. See R.C. 2151.414(E)(4).

Although CSB provided the parents with bus passes, neither visited the child on a consistent basis.

When Mother complained that it was difficult to attend her scheduled 9 a.m. visits, the agency

scheduled the visits for later in the day. Even so, Mother visited the child for the most part only

when the caseworker transported either Mother or the child to the location of the visit. There was

no evidence that Father provided any support for the child. While Mother brought some clothing

and paid for the child’s meal at a restaurant on one occasion, she made no other efforts to support

the child. For the above reasons, this Court concludes that CSB established its first-prong

allegation that H.S. could not or should not be returned to either parent.               See R.C.

2151.414(B)(1)(a).

       {¶16} The agency further proved that it was in the child’s best interest to be placed in the

permanent custody of CSB. H.S. never lived with Father and had negligible contact with him.

While the child lived with Mother for the first five months of her life, H.S. was in the temporary
                                                  8


custody of CSB for the remaining 17 months of her life until the permanent custody hearing.

During that time, the child lived first with foster parents, who provided a safe and stable home

environment for her for just over a year. There were no appropriate maternal relatives with whom

the agency could place H.S. As soon as the child’s paternity was established, the agency

investigated a paternal relative identified by Father. After a background check of all household

members, CSB approved the child’s paternal uncle and his fiancée for placement in the interest of

securing the least restrictive option for the child.            See Ohio Adm.Code 5101:2-42-

05(A)/(E)(1)/(F)(2).

        {¶17} H.S. was bonded with her prior foster parents but also developed a strong bond with

her paternal uncle, his fiancée, and their two children. The child is comfortable and happy in her

uncle’s home. She had not had contact with her prior foster parents for five months by the time of

the permanent custody hearing. The caseworker and guardian ad litem both testified that the child

had no bond with Mother or Father due to their failure to visit the child on a consistent basis.

        {¶18} At less than two years old, H.S. was too immature to express her desire regarding

custody. The guardian ad litem opined that an award of permanent custody would be in the child’s

best interest. While the child’s adoption would have to be approved by the probate court, the

child’s uncle was providing an appropriate home and wanted to adopt H.S. Although an adoptive

parent could not be compelled under law to allow the biological parents to have contact with an

adopted child, the uncle had indicated to both the caseworker and guardian ad litem that he was

willing to allow both parents to maintain contact with H.S. for as long as those relationships aligned

with the child’s best interest.

        {¶19} H.S. had lived in three different homes before she was two years old and required

the stability of a permanent home. Neither parent demonstrated the ability to provide a safe and
                                                  9


stable home for the child. Father did not engage in parenting education, had no steady employment

or appropriate housing, and failed to take advantage of his liberal opportunities to visit with the

child who was placed with Father’s brother. Mother did not attempt to engage in mental health

services or parenting education until immediately prior to the permanent custody hearing and had

not addressed the issues that put the child at risk. Mother had not obtained appropriate housing or

verifiable employment and could not provide for the child’s basic needs. Significantly, Mother

visited only sporadically with the child, and there was no discernible bond between the two.

       {¶20} The child’s uncle was willing to adopt the child and provide her with a permanent

home. H.S. had adjusted well to her uncle’s home, developed a strong bond with both adults and

her two cousins in the home, and had many opportunities to interact with extended family in the

area. The caseworker testified that placement with family, even through adoption, is a less

restrictive option, as the parents might yet have access to the child in a family situation. In

addition, adoption by a family member would give a child familial historical context as the child

would grow up with biological family.

       {¶21} While the child’s prior foster parents indicated an interest in legal custody of H.S.,

that would have required yet another disruption in the child’s life. Moreover, the foster father

testified that he and his wife would have sought to adopt H.S. if the child was available for

adoption, and that “there was always that maybe hope that that would happen[.]” The foster father

testified that he learned during foster care training that legal custody could lead to adoption if the

parents abandoned the child. Thereafter, the guardian ad litem testified that the foster mother,

while telling her that Mother frequently canceled visits, asked if she and her husband could adopt

H.S. should they obtain legal custody and later be able to show that the parents abandoned the

child. This Court emphasizes that by all accounts Mother and the foster parents had a mutually
                                                 10


agreeable relationship and that the foster parents were supportive of Mother’s desire for

reunification or, at a minimum, ongoing involvement in the child’s life. Nevertheless, while there

was no evidence that the foster parents would eventually sever Mother’s relationship with the

child, there was recognition that an award of legal custody to the foster parents in this case might

not remain the child’s permanent disposition or necessarily preserve Mother’s relationship with

the child.

        {¶22} Based on a thorough review of the record, this is not the exceptional case in which

the trier of fact clearly lost its way and committed a manifest miscarriage of justice by terminating

the parents’ parental rights and awarding permanent custody of H.S. to CSB. Mother and Father

made minimal to no progress on their case plan objectives. Neither demonstrated that they could

provide for the basic needs of the child. Neither established a bond with the child due to

inconsistent visitation. Mother failed to address her mental health issues and lack of proper

parenting skills. Under these circumstances, CSB established by clear and convincing evidence

that an award of permanent custody was in the best interest of the child. Accordingly, the juvenile

court’s judgment terminating Mother’s and Father’s parental rights and placing H.S. in the

permanent custody of the agency was not against the manifest weight of the evidence.

        {¶23} This Court further rejects Mother’s argument that the juvenile court erred by

denying her request to place the child in the legal custody of the former foster parents. It is well

settled that, when an award of permanent custody is in the best interest of the child, then legal

custody to any person necessarily is not. See, e.g., In re D.T., 9th Dist. Summit No. 29876, 2021-

Ohio-1650, ¶ 15. Based on the above reasoning, Mother’s assignments of error are overruled.

                                                III.
                                                11


       {¶24} Mother’s two assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                                  12


       Costs taxed to Appellant.




                                                       BETTY SUTTON
                                                       FOR THE COURT




CALLAHAN, J.
CONCURS.

CARR, P. J.
CONCURRING.

       {¶25} I concur with the majority’s opinion affirming the juvenile court’s award of

permanent custody. The evidence supported the juvenile court’s first-prong finding that the child

could not or should not be returned to either parent. Moreover, upon consideration of all the best

interest factors as applied to the facts in this case, I cannot say that the juvenile court’s judgment

was against the manifest weight of the evidence. See In re Schaefer, 111 Ohio St.3d 498, 2006-

Ohio-5513, ¶ 56, 64 (holding that no best interest factor carries more weight than any other and

that the availability of options short of the termination of parental rights is not controlling); In re

G.H., 9th Dist. Lorain No. 08CA009391, 2008-Ohio-4154, ¶ 21 (relying on In re Schaefer at ¶ 64

to emphasize that “in considering a motion for permanent custody, a trial court is not obligated to

find that permanent custody is the only available option, nor must the trial court conclude that

there is clear and convincing evidence that no suitable [third-party] was available for placement

before granting such a motion.”).

       {¶26} I write separately, however, to express my concern that a legally secure permanent

placement for the child might nevertheless have been achieved without a grant of permanent

custody to CSB. See R.C. 2151.414(D)(1)(d). The child’s former foster parents had expressed an
                                                 13


interest in obtaining legal custody of H.S., a disposition which would have provided a permanent

placement for the child, see R.C. 2151.42(B); In re A.P., 9th Dist. Lorain No. 20CA011638, 2021-

Ohio-1229, ¶ 12, while preserving the parents’ residual parental rights. Accordingly, H.S. would

have maintained a connection with both her maternal and paternal biological families. I note that

CSB emphasized that adoption by the child’s paternal uncle would have the benefit of preserving

a biological familial relationship for H.S. Legal custody to the child’s former foster parents would

have only enhanced the child’s opportunity to maintain the familial connections the agency

recognized as favorable.

       {¶27} The legislature clearly believed that the availability of less restrictive custodial

options which preserve parents’ residual rights comprises a valid consideration relevant to the best

interest of a child. Although that is merely one of five best interest factors the juvenile court must

consider, I believe it is significant, particularly in a case with these facts. The agency emphasized

the biological connections that H.S. would maintain should her paternal uncle be approved to adopt

her. Those connections would also exist if the former foster parents, who mentored and supported

Mother in regard to her relationship with the child, were awarded legal custody of H.S.

Nevertheless, the evidence relating to the best interest factors as a whole support the juvenile

court’s award of permanent custody. See Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-

2179, ¶ 21 (prohibiting a reviewing court from substituting its own judgment, but rather

recognizing the “presumption in favor of the finder of fact.”). Accordingly, I concur in the

majority’s opinion.
                                         14


APPEARANCES:

RANDALL C. BRAY, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

LAWRENCE DELINO, Attorney at Law, for Appellee.

AVIVA L. WILCHER, Guardian ad Litem.